Citation Nr: 0105111	
Decision Date: 02/20/01    Archive Date: 02/26/01

DOCKET NO.  99-24 535	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to an increased disability rating for 
residuals of a collapsed right lung, currently rated as 60 
percent disabling.

2.  Entitlement to an increased disability rating for 
residuals of removal, 7 right ribs, currently evaluated as 50 
percent disabling.

3.  Entitlement to a total disability rating for compensation 
purposes due to individual unemployability.


REPRESENTATION

Appellant represented by:	Richard A. LaPointe, Attorney 
at Law


ATTORNEY FOR THE BOARD

C. Allen, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1946 to May 
1947.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 1999 rating decision of the 
Department of Veterans Affairs (VA), Regional Office (RO), in 
Montgomery, Alabama, which denied claims by the veteran 
seeking entitlement to increased disability ratings for his 
service-connected collapsed lung and rib removal disabilities 
and to a total disability rating for compensation purposes 
due to individual unemployability.


REMAND

After review of the record, the Board finds that this case is 
not ready for appellate adjudication.

Specifically, the Board finds that additional VA examination 
of the veteran's service-connected disabilities is needed.  
As best as the Board can surmise, the veteran has never been 
provided a VA orthopedic examination to assess the nature and 
severity of his residuals of removal of 7 right ribs.  In 
addition, while he underwent VA respiratory examination in 
December 1998, the report of that examination is inadequate 
for rating purposes.  His respiratory disability is properly 
rated pursuant to the diagnostic codes (DC) pertaining to 
restrictive lung disease, most precisely DC 6844-6845, of the 
Schedule for Rating Disabilities.  38 C.F.R. §§ 4.27, 4.97, 
Diagnostic Codes 6844, 6845  (2000).  That code provides for 
a 100 percent disability rating for restrictive lung disease 
manifested by the following:

		FEV-1 less than 40 percent of predicted 
value, or; the ratio of Forced Expiratory 
Volume in one second to Forced Vital 
Capacity (FEV-1/FVC) less than 40 
percent, or; Diffusion Capacity of the 
Lung for Carbon Monoxide by the Single 
Breath Method (DLCO (SB)) less than 40-
percent predicted, or; maximum exercise 
capacity less than 15 ml/kg/min oxygen 
consumption (with cardiac or respiratory 
limitation), or; cor pulmonale (right 
heart failure), or; right ventricular 
hypertrophy, or; pulmonary hypertension 
(shown by Echo or cardiac 
catheterization), or; episode(s) of acute 
respiratory failure, or; requires 
outpatient oxygen therapy.

38 C.F.R. § 4.97, DC 6845  (2000).

Here, the December 1998 VA examination report provides FEV-1, 
FEV-1/FVC, and DLCO test results.  However, it does not 
indicate whether the veteran has maximum exercise capacity 
less than 15 ml/kg/min oxygen consumption, cor pulmonale, 
right ventricular hypertrophy, pulmonary hypertension, or 
acute episodes of respiratory failure, or whether the veteran 
requires oxygen therapy due to his service-connected right 
lung collapse disability.  The Board notes that recent VA 
outpatient records show a diagnostic impression of congestive 
heart failure, hypertension, and other respiratory and 
cardiac pathology.  

In light of the above, this case must be remanded back to the 
RO.  The veteran must be provided an adequate VA examination 
of his service-connected disabilities.  The United States 
Court of Appeals for Veterans' Claims has held that the 
"fulfillment of the statutory duty to assist . . . includes 
the conduct of a thorough and contemporaneous medical 
examination . . . so that the evaluation of the claimed 
disability will be a fully informed one,"  Green v. 
Derwinski, 1 Vet. App. 121, 124 (1991), and "when the 
medical evidence is inadequate, the VA must supplement the 
record by seeking a medical opinion or by scheduling a VA 
examination."  Colvin v. Derwinski, 1 Vet. App. 171  (1991); 
see 38 C.F.R. § 19.9  (2000) (If further evidence or 
clarification of the evidence is essential for a proper 
appellate decision, 

the Board is required to remand the case back to the agency 
of original jurisdiction.).

In regard to the claim for a total disability rating for 
compensation purposes due to individual unemployability, the 
Board finds that it must be deferred pending the above-
requested medical development.  That claim could be affected, 
and even rendered moot, by the outcome of the RO's 
development and review of the collapsed lung and rib removal 
claims and, thus, is inextricably intertwined with those 
issues.  See Hoyer v. Derwinski, 1 Vet. App. 208, 209 (1991); 
EF v. Derwinski, 1 Vet. App. 324  (1991); Harris v. 
Derwinski, 1 Vet. App. 180  (1991).

Finally, the Board notes that there has been a significant 
change in the law regarding VA's duty to assist.  This change 
occurred during the pendency of this appeal.  On November 9, 
2000, President Clinton signed into law the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096  
(2000).  Among other things, this law eliminates the concept 
of a well-grounded claim, redefines the obligations of the VA 
with respect to the duty to assist, and supercedes the 
decision of the United States Court of Appeals for Veterans 
Claims in Morton v. West, 12 Vet. App. 477 (1999), withdrawn 
sub nom. Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 
2000) (per curiam order), which had held that VA cannot 
assist in the development of a claim that is not well 
grounded.  This change in the law is applicable to all claims 
filed on or after the date of enactment of the Veterans 
Claims Assistance Act of 2000, or filed before the date of 
enactment and not yet final as of that date.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 7, subpart 
(a), 114 Stat. 2096  (2000); see Karnas v. Derwinski, 1 Vet. 
App. 308, 313  (1991) (Where the law or regulation changes 
after a claim has been filed, but before the administrative 
or judicial appeal process has been conducted, the version of 
the law or regulation most favorable to the veteran shall be 
applied.).  Therefore, the RO should also ensure that VA has 
complied with the notice and duty to assist provisions 
contained in the new law.

Accordingly, this case is REMANDED for the following:

1.  The RO should initially review the 
claims file and ensure that all 
notification and development action 
required by the Veterans Claims 
Assistance Act of 2000 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107), are fully 
complied with and satisfied.  For further 
guidance on the processing of this case 
in light of the changes in the law, the 
RO should refer to VBA Fast Letters 00-87 
(November 17, 2000), 00-92  (December 13, 
2000), and 01-02  (January 9, 2001), as 
well as any pertinent formal or informal 
guidance that is subsequently provided by 
VA, including, among others things, final 
regulations and General Counsel precedent 
opinions.  Any binding and pertinent 
court decisions that are subsequently 
issued also should be considered.

2.  Thereafter, the RO should schedule 
the veteran for VA orthopedic and 
respiratory examinations to determine the 
nature and severity of his residuals of 
removal of 7 right ribs and of his right 
collapsed lung.  The claims folder and a 
copy of this remand should be made 
available to the examiners for review 
prior to the examinations.

In regard to the orthopedic examination, 
the examiner is requested to determine 
all current manifestations associated 
with the removal of 7 of the veteran's 
right ribs and to comment on their 
severity.  The examiner is requested to 
specifically comment on whether there is, 
and, if so, to what extent there is, pain 
on motion, weakness, incoordination, 
excess fatigability, and any other 
functional impairment due to the service-
connected disability pursuant to 
38 C.F.R. §§ 4.40, 4.45  (2000), and 
DeLuca v. Brown, 8 Vet. App. 202  (1995).  

		In regard to the residuals of a collapsed 
right lung, the examiner is to determine 
if any of the following is present: (1) 
FEV-1 less than 40 percent of predicted; 
(2) FEV-1/FVC less than 40 percent of 
predicted; (3) DLCO (SB) less than 40-
percent of predicted; (4) maximum 
exercise capacity less than 15 ml/kg/min 
oxygen consumption (with cardiac or 
respiratory limitation); (5) cor 
pulmonale (right heart failure); (6) 
right ventricular hypertrophy; (7) 
pulmonary hypertension (shown by Echo or 
cardiac catheterization); (8) episode(s) 
of acute respiratory failure, or; (9) the 
veteran requires outpatient oxygen 
therapy.  The examiner should also 
indicate whether any of these 
manifestations, if present, are residuals 
of the service-connected right collapsed 
lung disability, rather than being 
related to another, unrelated disease.  
If VA cardiovascular examination is 
needed to complete these directives, such 
should be ordered and performed. 

In both examination reports, the 
examiners should render an opinion as to 
whether or not the veteran's service-
connected disabilities render him unable 
to secure or maintain gainful employment.  
In doing so, the examiners must exclude 
from consideration any and all 
nonservice-connected disabilities.

All necessary tests should be conducted, 
and the examiners should review the 
results of any testing prior to 
completion of their reports.  All 
findings should be made part of the 
examination reports, copies of which must 
be made part of the claims folder.

3.  Thereafter, the RO should 
readjudicate the claims on appeal on the 
merits and based on all of the evidence 
in the claims folder.

4.  If any benefit sought on appeal 
remains denied, the appellant and 
representative should be provided with a 
supplemental statement of the case 
(SSOC).  The 
SSOC must contain notice of all relevant 
actions taken on the claim for benefits, 
to include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issue currently on 
appeal.  An appropriate period of time 
should be allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified, but is hereby placed on notice 
that, pursuant to 38 C.F.R. § 3.655  (2000), failure to 
attend a scheduled VA examination may result in an adverse 
determination. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, 
directs the ROs to provide expeditious handling of all cases 
that have been remanded by the Board and the Court.  See M21-
1, Part IV, paras. 8.44-8.45 and 38.02-38.03.


		
	THOMAS J. DANNAHER
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b)  (2000).



